Citation Nr: 9922336	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right mandible.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the cervical spine musculature, 
evaluated 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left side of the face, evaluated 
10 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from April 1969 to July 1971, 
and active duty for training from April to May 1987. 

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from an April 1993 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) which granted 
service connection for residuals of a fracture of the right 
medial malleolus and assigned a 10 percent rating.  A notice 
of disagreement (NOD) with the 10 percent rating was received 
in June 1993, a statement of the case (SOC) was issued in 
July 1993, and a substantive appeal was received in August 
1993, but the veteran's representative subsequently withdrew 
the appeal, as noted in a U.S. Department of Veterans Affairs 
(VA) Contact Report dated in October 1993, and in a written 
statement dated in January 1994.

This appeal also arose from an October 1993 rating action 
which denied an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the cervical spine, 
and a compensable evaluation for residuals of a fracture of 
the left mandible due to shell fragment wound.  By rating 
action of September 1994, the RO increased the evaluation of 
the left mandible fracture residuals from 0 percent to 10 
percent.

A June 1995 rating decision granted service connection for 
residuals of a shell fragment wound to the right knee; a 
noncompensable rating was assigned, effective January 31, 
1994, the date of receipt of a claim for service connection 
for a right knee disability.  A notice of disagreement was 
received in August 1995.  A statement of the case was issued 
in November 1996.  A formal appeal to the Board was submitted 
in December 1996.  An August 1998 rating decision granted a 
10 percent rating for the right knee disability, retroactive 
to January 31, 1994.  The veteran has continued to appeal for 
a higher rating.

The Board remanded the case in September 1996 in order for a 
hearing to be scheduled before an RO hearing officer.  The 
remand order pointed out that a claim for service connection 
for residuals of a fracture of the right mandible had 
apparently been submitted in November 1994.  While the case 
was on remand, the RO entered a decision in March 1999 
denying service connection for residuals of a fracture of the 
right mandible.  Additionally, in March 1999, a notice of 
disagreement was received and statement of the case was 
issued.

The case was returned to the Board in June 1999 for 
continuation of appellate review.  In the informal hearing 
presentation, the veteran's representative acknowledged the 
issue of service connection for residuals of a fracture of 
the right mandible as one of the issues on appeal in this 
case.  Having reviewed the procedural history of this case, 
the Board determines that the informal hearing presentation 
is a sufficient communication that the claimant seeks to 
complete an appeal on the issue of service connection for 
residuals of a fracture of the right mandible.  38 C.F.R. 
§ 20.202 (1998).


FINDINGS OF FACT

1.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for residuals of a fracture of 
the right mandible is plausible.

2.  Residuals of a shell fragment wound of the cervical spine 
musculature are manifested primarily by episodes of stiff-
neck pain; there is no more than moderate muscle injury to 
Muscle Group XXIII.

3.  Residuals of a shell fragment wound of the left side of 
the face are manifested primarily by slight, incomplete 
paresthesia of the left mandibular lip area; there is no 
limitation of motion of the temporomandibular joint 
articulation and no demonstrable interference with 
mastication; scars of the left face are not tender or painful 
or disfiguring.

4.  Residuals of a shell fragment wound of the right knee are 
manifested primarily by a tender wound scar at the 
subpatellar area; the wound scar is not adherent; the knee is 
stable; there is no limitation of motion of the knee joint, 
and no more than slight muscle injury to Muscle Group XII.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a 
fracture of the right mandible is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the cervical spine musculature is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998), and 38 C.F.R. § 4.56 and Part 4, Code 
5323 (effective prior to and on and after July 3, 1997).  

3.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the left side of the face is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.31, and Part 4, Codes 7800, 7804, 8207, 9905 (1998), and 
38 C.F.R. § 4.56 and Part 4, Code 5325 (effective prior to 
and on and after July 3, 1997). 

4.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.31 and Part 4, Codes 5257, 5260, 5261, 7804 (1998), and 
38 C.F.R. § 4.56 and Part 4, Code 5312 (effective prior to 
and on and after July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When the veteran was examined in June 1968 for service 
entrance, it was noted that all his teeth were missing; he 
was found to be eligible for full upper and lower dentures.  
He was awarded a Purple Heart, as well as an Army 
Commendation Medal for Heroism.  The letter awarding the Army 
Commendation Medal relates that the veteran was wounded in 
action against the enemy by a hidden booby trap.  The nature 
of the injuries sustained in action is not specified in the 
award letters, nor were his wounds recorded in service 
medical records.  

An original claim for compensation was received in July 1971.  
The veteran stated that he sought benefits for the following:  
"Broken jaw; metal in the neck; chip off bone under the 
right knee."  He did not specify which segment of the jaw 
was fractured.

A VA examination was performed in August 1971.  The veteran 
described a grinding, cracking sensation in the jaw, as well 
as numbness.  He reported some aching of the right knee with 
weather changes.  Clinical inspection revealed a 1 1/4 inch 
scar along the left side of the jaw; a 3/4 inch scar under the 
left jaw; and a 1 1/2 inch scar along the lower edge of the 
left tibial tubercle.  All scars were healed.  The scars were 
faint and not adherent, tender or disfiguring.  The veteran 
had normal range of motion of the cervical spine.  No jaw 
deformity was seen.  There was no grating, tenderness or 
limited motion (opening of the mouth).  The jaw exhibited 
good alignment.  The right knee displayed no enlargement, 
deformity or tenderness.  There was no atrophy of muscles of 
the thigh or leg.  The knee had full flexion and extension.  
No subluxation was detected; the patella was freely movable.

X-ray examination of the mandible was performed, and was 
based on anterior-posterior, right and left, and submento-
vertical views.  There was no evidence of current fracture.  
Two ovoid radiolucent shadows were seen overlying the shadow 
of the body of the mandible.  The radiolucent shadows were 
believed to be residual from a previous fracture, and there 
was some irregular increased thickness of bone in this area.  
The cervical spine showed evidence of a metallic foreign body 
in the soft tissues anterior to the upper portion of the 
lateral aspect of the first cervical vertebra.  There was no 
evidence of abnormal narrowing of the cervical intervertebral 
disc spaces.  There was a slight list of the cervical spine 
to the right.  The right knee showed no evidence of bone, 
joint or soft tissue abnormality.  It was reported that the 
veteran was edentulous.  

A VA examination was performed in July 1976.  The veteran 
stated that a clicking of the left side of the jaw occurred 
when chewing; the clicking did not affect his eating.  He 
remarked that he could turn and bend his neck.  He indicated 
that he had no complaints with respect to the right knee.  
Essentially the same clinical and x-ray findings with respect 
to the jaw and right knee were recorded as on the previous VA 
examination referenced above.  

Copies of service medical records, dated from 1975 to 1990, 
pertain to periods of the veteran's duty in the reserves.  
According to history provided in  December 1987, the veteran 
had undergone extraction of all his teeth at age 16 because 
of gum disease.  An examining physician's summary indicates 
that traumatic wounds of the face and neck had not produced 
functional disability.  When the veteran was examined in 
November 1990, the right knee was found to have a small, 
transverse scar/defect on the anterior tibial tubercle.  The 
knee exhibited full range of motion and no effusion.

A VA dental examination was performed in February 1994.  The 
veteran gave a history of having sustained shrapnel wounds in 
service.  Shrapnel had reportedly struck the left jaw, 
resulting in a bilateral fracture of the mandible.  He had 
been wearing complete maxillary and mandible dentures at the 
time of the injury.  He remarked that he now wore only an 
upper denture; he indicated that he had been advised by VA 
that he could not wear a lower denture again, and had not 
tried to do so.  He reported consistent pain involving the 
left side of the jaw.  He noted that jaw pain was persistent 
and that there had been severe episodes of pain that had 
prompted him to seek VA care during the past year.  He 
complained that he had difficulty chewing meat, nuts, and 
chewing gum; that he experienced a clicking of the left jaw; 
and that he had numbness of the left lower lip.  Clinical 
inspection revealed that the veteran had normal range of 
motion of the jaw.  He had lateral deviation on opening and 
closing the mouth.  He had a definite click of the left 
temporomandibular joint (TMJ).  

A VA examination of muscles in February 1994 revealed that a 
shrapnel wound to the right knee did not produce any 
significant damage.  The right leg scar was superficial, 
almost invisible; it measured about 2 mms.  There was no 
evidence of damage to any underlying tissues.  The muscle 
penetrated was the right tibialis anterior.  The scar did not 
interfere with limb function.  The examiner could not detect 
any evidence of a scar of past muscle penetration at the 
level of the neck.  It was found that the wound scar was not 
adherent to underlying tissues.  There was no evidence of 
damage to tendons, bones joints or nerves; there was normal 
muscle strength in affected areas.  No evidence of pain or 
muscle hernia was elicited.  The pertinent diagnoses were 
status post injury to the right leg; and status post shrapnel 
injury to the posterior neck, with possible penetration of 
the cervical spine (by history only), without demonstrable 
residuals or sequelae.

On VA examination of the neck in February 1994, the veteran 
reported intermittent stiff neck pain.  Clinical inspection 
of the cervical spine showed that muscles were unremarkable.  
Range of motion of the cervical spine was as follows:  
forward flexion to 30 degrees, backward extension to 30 
degrees, lateral flexion to 40 degrees, and rotation to 55 
degrees; the movements were not painful.  There were no 
visible deformities or weakness of the neck musculature.  The 
diagnosis was occasional stiff neck episodes probably due to 
spasm of neck musculature.

A hearing was held before an RO hearing officer in April 
1994.  The veteran testified that that he found it difficult 
to chew anything hard; that his jaw easily became tired; and 
that his jaw made a clicking sound when be chewed.  He 
remarked that his jaw felt numb and that he could not open 
his mouth normally and had pain with jaw motion.  He 
described jaw pain as a dull, aching-type pain, rather than a 
sharp pain.  He also stated that he experienced stiffness of 
the neck.  The veteran's spouse testified that the veteran 
generally ate mushy, cooked vegetables; that he really could 
not chew meat; and that food often dribbled down the side of 
his face because he had no feeling in the jaw.  

According to a May 1994 report of contact, a VA physician 
provided an interpretation of pantographic x-rays of the 
veteran's jaw which had been ordered in February 1994.  The 
physician advised that there was no evidence of residuals of 
a fracture or dislocation; the radiograph was interpreted as 
normal.

A VA orthopedic examination was performed in October 1994.  
It was found that the right knee had a small scar at the 
subpatellar area, measuring approximately 2-3 inches, well-
healed with no keloids and with tenderness over the scar.  
The right knee flexion was to 120 degrees; right extension 
was to 0 degrees.  X-ray examination disclosed a metallic 
foreign body in the soft tissues of the right knee medially 
and posteriorly to the distal femur.  No osseous abnormality 
was found.  The pertinent diagnosis was probable 
osteoarthritis of the right knee.

In a notice of disagreement dated in August 1995, the 
veteran's representative asserted that the veteran's right 
knee disability was productive of greater impairment than 
reflected by the currently assigned rating.  It was claimed 
that right knee disability created weight-bearing problems.

A statement, dated in December 1996, was received from a 
Edward J. Halusic, D.M.D.  According to the veteran's 
history, hard chewing resulted in a clicking of the left TMJ.  
There was sharp pain of the left side of the face, which was 
of brief duration and intermittent in nature.  Pain at C2, C3 
sometimes correlated with the facial pain.  The veteran had 
been told by service department medical personnel that, 
following inservice injury to the jaw, he was unable to wear 
a lower denture.  Clinical inspection showed that the veteran 
could open his mouth at least 35 mm.  There was a palpable 
and audible click of the left TMJ.  There was slight 
discomfort on palpation of the left TMJ, as well as slight 
discomfort on palpation of the left masseter muscle and right 
temporalis muscle.  The mandible and maxilla were edentulous.  
There was moderate atrophy of the mandible and maxilla.  A 
radiograph showed a radiolucency, which was consistent with a 
wound to the left mandible, seen at about the mid-body of the 
mandible and just slightly superior to the inferior alveolar 
nerve.  The veteran had incomplete paresthesia of the left 
mandibular lip area.

A hearing was held before an RO hearing officer in January 
1997.  In testimony, the veteran and his spouse essentially 
reiterated statements and contentions made at the April 1994 
hearing referenced above.

A statement from Jonathan Kates, M.D., dated in December 
1996, was added to the record in August 1998.  The veteran 
indicated that he had experienced right knee pain after 
sustaining an ankle injury in a parachute jump in 1987.  He 
denied swelling, popping or instability of the knee.  
Clinical inspection revealed that the knee had no effusion.  
There was full range of motion.  The knee was stable.  No 
joint line tenderness was detected.  The McMurray's test was 
negative. 

A VA dental examination was performed in August 1998.  The 
veteran complained of generalized tiredness of the whole 
lower jaw.  He referred to a sensation of transient numbness 
of the left side of the jaw.  He also described a clicking 
when chewing, particularly on the left side of the mouth.  
Clinical inspection disclosed that the veteran was maxillary 
and mandibular edentulous.  He had moderate atrophy of the 
mandible, and slightly hyperplastic tissue of the maxilla.  
It was noted that the veteran had anterior translation of the 
left TMJ, with a click, upon opening the mouth.  There was no 
limitation upon opening the mouth.  Temperature and pressure 
sensations were intact.

Argument was presented by the veteran's representative in a 
notice of disagreement dated in March 1999.  It was claimed, 
among other things, that a service-connected dental condition 
should be rated under Diagnostic Code 9913, the rating code 
for application to loss of all teeth.

II.  Legal Analysis

As regards the issue of entitlement to service connection for 
residuals of fracture of the right mandible, the threshold 
question in this case is whether the appellant has presented 
a well-grounded claim.  A well-grounded claim is one which is 
plausible.  If he has not presented a well-grounded claim, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

As regards a claim for increased rating, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, as to the 
appellant's claims for ratings greater than those currently 
assigned, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  However, as 
will be explained below, the Board finds that the claim for 
service connection for residuals of a fracture of the right 
mandible is not well-grounded.  


In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1998).  

The Board notes that criteria for evaluating damage from 
muscle injuries were revised, effective July 3, 1997, during 
the pendency of the veteran's appeal.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria which are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, in this instance, the pertinent regulations 
remained essentially unchanged, so that neither the old nor 
the revised rating criteria are more favorable to the 
appellant.  In any event, the Board has considered all 
pertinent rating criteria.


Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (effective prior to and on 
and after July 3, 1997).

A 10 percent rating is warranted for superficial scars, which 
are tender and painful on objective demonstration.  Note: The 
10 percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of the finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. Part 4, Code 7804 (1998).  


In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

A.  Service Connection for Residuals of a Fracture of the 
Right Mandible

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

The Board notes that all three requirements set forth in 
Caluza must be met in order for a claim to be well-grounded.  
Upon a review of the record, the Board finds that the first 
requirement of Caluza is not satisfied since there is no 
competent medical evidence of any residuals of a reported 
fracture of the right mandible, the right side of the lower 
jaw.  The second Caluza requirement is met in that the 
veteran, as a lay person, is competent to state that he 
sustained trauma to the right mandible during service.  
However, the third Caluza requirement, that there be a nexus 
between inservice disease or injury and a current disability, 
is not met since there is currently no competent medical 
evidence that claimed residuals of a fracture of the right 
mandible are linked to any incident or experience of the 
veteran's military service.  

The veteran's assertion is the only evidence linking a 
claimed fracture of the right mandible to military service.  
As a lay person, he is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No competent 
medical evidence has been presented showing that a claimed 
fracture of the right mandible had its onset in service.  His 
lay assertion alone cannot render a claim well-grounded in a 
case that requires proof of medical causation.  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim of service connection for 
residuals of a fracture of the right mandible is  not well-
grounded.

B.  Increased Rating for Residuals of a Shell Fragment Wound 
of the Cervical Spine Musculature

A 10 percent rating is warranted for moderate impairment of 
Muscle Group XXIII, the muscles of the side and back of the 
neck.  A 20 percent rating is warranted for moderately severe 
impairment of Muscle Group XXIII.  Function:  Movements of 
the head; fixation of shoulder movements.  38 C.F.R. Part 4, 
Code 5323 (1998).

The medical evidence demonstrates that a shell fragment wound 
to the above noted neck musculature was confined to soft 
tissue.  A retained metallic fragment did not damage the 
cervical spine.  Examinations demonstrated no weakness of 
affected neck musculature.  No residual wound scar has been 
identified.  Range of motion of the cervical spine was 
performed without pain.  A slight list of the cervical spine 
was noted on an examination several decades ago.  It is not 
apparent from the record whether or not the slight list is 
associated with the shell fragment wound to the cervical 
spine region; in any event, there is no objective evidence 
that the list produces any demonstrable impairment of Muscle 
Group XXIII.  The principal residual of the shell fragment 
wound of the cervical spine region is a subjective complaint 
of occasional stiff neck, attributed to muscle spasm.  The 
current symptomatology is adequately reflected by the rating 
now in effect.  In order to be entitled to assignment of a 20 
percent rating, there must be evidence of moderately severe 
impairment of Muscle Group XXIII.  This has not been 
demonstrated.


C.  Increased Rating for Residuals of a Shell Fragment Wound 
of the Left Side of the Face

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate ratings may be assigned for 
the separate and distinct manifestations of the same injury.  
Esteban v. Brown, 6 Vet App. 259 (1994).  In that decision, 
the Court pointed out that clinical findings established that 
a single injury had produced three distinct, nonoverlapping 
residual impairments.  Accordingly, the Court found that 
assignment of separate ratings did not violate the prohibited 
practice of pyramiding, i.e., evaluating the same 
manifestations of a disability under different diagnostic 
codes.  38 C.F.R. § 4.14 (1998).  

Here, a review of the medical evidence indicates that a shell 
fragment wound resulted in damage to the left mandible; as 
well, the shell fragment wound produced scars of the left 
side of the face.  The RO has evaluated residuals of a shell 
fragment wound to the left side of the face under Diagnostic 
Codes 8207-9905.  Diagnostic Code (DC) 8207 is linked, for 
rating purposes, with DC 5325, for application to facial 
muscle injuries.  DC 9905 is for application to limitation of 
motion of the temporomandibular joint.  DC 7800 is for 
application to facial disfigurement and DC 7804 is for 
application to tender and painful scars.  

VA must consider a regulation which is made potentially 
applicable through issues raised in the record, even if not 
specifically asserted by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board's 
decision addresses all potentially applicable rating codes 
with respect to residuals of a shell fragment wound to the 
left side of the face.  

Limited motion of the temporomandibular articulation is rated 
on restriction of inter-incisal range or limitation of 
lateral excursion.  A 10 percent rating is warranted for 
limitation of lateral excursion in the range 0 to 4 mm.  The 
following ratings are warranted for limitation of inter-
incisal motion:  31 to 40 mm, 10 percent; 21 to 30 mm, 20 
percent; 11 to 20 mm, 30 percent; and 0 to 10 mm, 40 percent.  
38 C.F.R. Part 4, Code 9905 (1998).

Injury of facial muscles is evaluated on the basis of 
neuropathy of the seventh (facial) cranial nerve (DC 8207), 
disfiguring scar (DC 7800), etc.  The minimum rating 
assignable, if interfering with masticatory function, is 10 
percent.  38 C.F.R. Part 4, Code 5325 (1998).

A 10 percent rating is warranted for moderate, incomplete 
paralysis of the seventh (facial) cranial nerve.  A 20 
percent rating is warranted for severe, incomplete paralysis 
of the seventh (facial) cranial nerve.  NOTE:  The rating 
assigned is dependent upon relative loss of innervation of 
facial muscles.  38 C.F.R. Part 4, Code 8207 (1998).  

A noncompensable rating is warranted for scars of the head, 
face or neck, if slight.  A 10 percent rating is warranted 
for scars of the head, face or neck, if moderate and 
disfiguring.  38 C.F.R. Part 4, Code 7800 (1998).  

The appellant asserts that a increased rating should be 
assigned for residuals of a shell fragment wound to the left 
side of the face.  He contends that he finds it difficult to 
chew more than small, bite-sized pieces of meat.  However, 
the objective evidence reveals that he is clearly capable of 
fully opening and closing the mouth in order to chew.  In 
fact, on an examination several decades ago, and again in 
recent years, there was no limitation of motion of the jaw 
upon opening the mouth.  The medical evidence demonstrates 
that a shell fragment wound to the left side of the face 
involved trauma to the jaw or mandible.  The residuals of 
dental trauma sustained by the veteran are most appropriately 
rated, in this case, on limitation of motion of the jaw.  As 
previously noted, there is no objective evidence of 
limitation of lateral excursion or of the range of motion of 
the temporomandibular articulation.  In order to be entitled 
to assignment of a 10 percent rating, there must be at least 
some objectively demonstrated limited motion of the jaw.  
This has not been demonstrated.

The reported clicking of the jaw, identified as coming from 
the articulation of the left TMJ, was shown on VA 
examination.  In addition, the appellant claims that he 
drools because of numbness of the left side of the face.  In 
this regard, the most recent VA examination revealed that 
temperature and pressure sensation of the left mandible was 
intact.  At the same time, however, an earlier examination by 
a private dentist did show incomplete paresthesia, or partial 
sensory loss, of the left mandibular lip area.  In any event, 
it appears that, at least subjectively, there is some sensory 
loss involving the left jaw.  These residual manifestations 
of shell fragment wound to the left side of the face are 
reflected by the currently assigned 10 percent rating for 
application to moderate incomplete paralysis of the cranial 
nerve innervating the facial muscles.  

The medical evidence demonstrates that scars of the face, in 
the area of a shell fragment wound to the left mandible, are 
nondisfiguring and nontender.  Accordingly, criteria for 
assignment of a compensable rating on the basis of pertinent 
diagnostic codes relating to scars are not satisfied in this 
case.  See DC's 7800 and 7804, discussed above.

The veteran does not have malunion or nonunion of the 
mandible as a result of the shell fragment wound to the left 
jaw.  Accordingly, DC's 9903 and 9904 are not for application 
in this case.  

It is contended that the veteran's claim for residuals of 
dental trauma should be rated under DC 9913 for application 
to loss of teeth.  In this case, the veteran's teeth were all 
missing at service entrance, as he had lost his teeth, 
apparently from dental disease, in preservice years.  DC 9913 
is pertinent in rating claims only where the loss of teeth is 
service-connected because of inservice trauma or certain 
forms of inservice dental disease resulting in loss of 
substance of the mandible or maxilla.


D.  A Rating Greater than 10 Percent for Residuals of a Shell 
Fragment Wound of the Right Knee

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  38 
C.F.R. Part 4, Code 5257 (1998).  

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  38 C.F.R. Part 4, Code 5260 (1998).

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  38 C.F.R. Part 4, Code 
5261 (1998).

Range of motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (1998).

A noncompensable rating is warranted for slight impairment of 
Muscle Group XII.  A 10 percent rating is warranted for 
moderate impairment of Muscle Group XII.  A 20 percent rating 
is warranted for moderately severe impairment.  Function: 
Dorsiflexion (1); extension of toes  (2); stabilization of 
arch (3). Anterior muscles of the leg: (1) Tibialis anterior; 
(2) extensor digitorum longus; (3) extensor hallucis longus; 
(4) peroneus tertius.  38 C.F.R. Part 4, Code 5312 (1998).

The appellant asserts that a rating greater than 10 percent 
should be assigned for residuals of a shell fragment wound of 
the right knee.  The record further indicates that the 
residual scar from the shell fragment wound to the right knee 
is productive of some objectively demonstrated tenderness.  
The currently assigned 10 percent rating is the highest 
evaluation provided by DC 7804.

A rating greater than 10 percent for the veteran's right knee 
disability is not available under several potentially 
applicable alternate rating codes.  In fact, the record does 
not support assignment of more than a noncompensable rating 
for right knee disability under rating codes other than DC 
7804.  In this regard, several examinations demonstrated that 
the appellant has no subluxation or lateral instability of 
the right knee; the knee does not exhibit a tendency to give 
way.  There is no weakness of the affected muscle or other 
objective evidence to substantiate claimed problems with 
weight-bearing.  The requirements for assignment of a 
compensable rating for a right knee disability on the basis 
of subluxation or lateral instability, as provided by DC 
5257, are not met.

The veteran does not have dislocated semilunar cartilage of 
the right knee, nor has surgery been performed to remove 
semilunar cartilage.  Accordingly, neither DC 5258 nor DC 
5259 is applicable in this case.  On VA examination in 
October 1994, he lacked only 20 degrees of full flexion of 
the knee, and had full extension of the knee.  More recently, 
in December 1996, Dr. Kates reported that that the veteran 
had a full range of motion of the knee.  Accordingly, 
criteria for assignment of a compensable rating under either 
DC 5260 or DC 5261 are not satisfied in this case.  

The record indicates that a shell fragment wound to the right 
knee resulted in penetration of Muscle Group XII, which 
encompasses the anterior muscles of the leg.  However, there 
was no bony damage.  The residual wound scar is not adherent 
to underlying tissue nor does it interfere with function of 
the leg.  As previously noted, there is no weakness of the 
affected muscle.  This was fully described on VA examination 
in February 1994.  Accordingly, at most, only slight 
involvement of Muscle Group XII is shown, the level of 
impairment reflected by a noncompensable rating under DC 
5312.  

The Board has reviewed the entire record and finds that the 
10 percent rating assigned for the veteran's right knee 
disability, retroactive to January 31, 1994, reflects the 
most disabling this disorder has been since the effective 
date of the grant of service connection, which is the 
beginning of the appeal period in this case.  Thus, the Board 
concludes that a "staged" rating for this disorder is not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

There is not an approximate balance of positive and negative 
evidence regarding the issues on appeal, so as to warrant 
application of the doctrine of benefit of doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).



ORDER

1.  Service connection for residuals of a fracture of the 
right mandible is denied.

2.  An increased rating for residuals of a shell fragment 
wound of the cervical spine musculature is denied.

3.  An increased rating for residuals of a shell fragment 
wound of the left side of the face is denied.

4.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right knee is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

